Citation Nr: 0214465	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  98-12 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the left ring finger. 

2.  Entitlement to service connection for a urinary tract 
disorder, claimed as scar tissue. 

3.  Entitlement to an increased rating for a bladder 
disorder, currently rated as 10 percent disabling.  

(The issue of entitlement to service connection for a stomach 
disorder, to include gastroesophageal reflux disease, will be 
addressed in a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979 and November 1979 to February 1996.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  The 
development with respect to the issues adjudicated in this 
decision requested by the Board in remands dated in March and 
December 2000 has been accomplished.  Subsequent to the most 
recent remand, service connection was granted for depression 
and a bilateral knee disorder, and these issues are thus no 
longer on appeal.  In October 1999, a hearing was held before 
the Board Member signing this document, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 2002).   
 
The Board is undertaking additional development on the issue 
of entitlement to service connection for a stomach disorder, 
to include gastroesophageal reflux disease, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903 (2002)).  After providing the notice and reviewing the 
response thereto, the Board will prepare a separate decision 
addressing this issue.
FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  There is no competent evidence demonstrating a current 
disability associated with residuals of a fracture of the 
left ring finger or scarring of the urinary tract that is 
etiologically related to service. 

3.  The service connected bladder disorder does not 
necessitate the wearing of absorbent materials; daytime 
voiding intervals of between one and two hours or awakening 
to void three or four times per night; urinary retention 
requiring intermittent or continuous catheterization or a 
recurrent symptomatic urinary tract infection. 

4.  There are no extraordinary factors associated with the 
service-connected bladder disorder productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  A chronic disability associated with residuals of a 
fracture of the left ring finger or scarring of the urinary 
tract was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (2001).  

2.  The criteria for a rating in excess of 10 percent for a 
bladder disorder are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.115a, 4.115b, 
Diagnostic Code (DC) 7516 (2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claims by rating decisions dated in November 
1996, May 2000, and April 2002; statement of the case dated 
in May 1998; and supplemental statements of the case dated in 
May 2000 and May 2002.  The Board concludes that the 
discussion therein adequately informed the veteran of the 
information and evidence needed to substantiate his claims, 
thereby meeting the notification requirements of the VCAA.  
Thus, there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the service medical records and VA clinical 
reports dated through 2002, has been obtained by the RO, and 
there is no specific reference to any other pertinent records 
that need to be obtained by the VA or submitted by the 
veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 


II.  Service Connection Claims

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 3.303.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  The United States Court of Veterans 
Appeals in Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability (emp. in orig.).  In 
the absence of proof of a present disability there can be no 
valid claim."  Brammer, at 225.  See also Caluza v. Brown, 
7 Vet. App. 498 (1995).  Absent any independent supporting 
clinical evidence from a physician or other medical 
professional, "[t]he veteran's own statements expressing his 
belief that his disabilities are service connected . . . are 
not probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  
 
In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

With the above criteria in mind, the relevant evidence will 
be summarized.  The service medical records reflect treatment 
for various genitourinary disorders, to include non-
gonococcal urethritis and a urinary tract infection.  Service 
connection has already been established for a bladder 
disorder, and the VA physician who examined the veteran in 
January 2002 concluded that the veteran's urinary symptoms 
were due to his service-connected back disorder.  However, 
review of the evidence of record reveals no competent 
evidence indicating that there is a current disability 
associated with scar tissue of the urinary tract that can be 
attributed to in-service pathology or symptomatology.  In 
fact, a cytoscopy completed in conjunction with the January 
2002 VA examination revealed no evidence of a urethral 
stricture or scar tissue remaining from his previous urethral 
infections.  

As for a fracture of the left ring finger, the service 
medical records reveal an avulsion fracture to this finger 
sustained during a basketball game in February 1986. The 
remaining service records, and post-service clinical records, 
do not reflect any significant disability associated with 
this condition.  A May 2001 VA examination, which included 
review of the claims file, resulted in the conclusion that 
there were no residuals from the in-service fracture to the 
left ring finger.  

Applying the pertinent legal criteria to the facts summarized 
above, while the veteran's assertions in written argument and 
testimony presented at his October 1999 hearing linking a 
current disability to a fractured little finger during 
service and scar tissue associated with a urinary tract 
infection, there is no independent supporting clinical 
evidence of record to support these assertions.  In fact, 
there is not even evidence of a current disability in the 
left ring finger or scar tissue from a urinary tract 
infection.  In short therefore, the Board finds the 
"negative" evidence, principally the negative objective 
clinical evidence cited above, to outweigh the "positive" 
evidence of record, which is limited to the subjective 
assertions of the veteran.  As such, the claims for 
entitlement to service connection for residuals of a fracture 
of the left ring finger and scar tissue in the urinary tract 
must be denied.  Brammer, 3 Vet. App. at 223 (1992); 
Espiritu, 2 Vet. App. at 492, 495; Gilbert, 1 Vet. App. at 
49.   


III.  Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

As indicated in the previous section, service connection is 
in effect for a bladder disorder.  The rating for this 
disability was increased to 10 percent under DC 7516 
following the December 2000 remand.  This action followed a 
January 2002 VA examination in which the veteran described 
urinary urgency, incontinence, and impotence since the early 
1980s.  He described daytime frequency of six to seven times, 
and nighttime frequency of two to three times.  Dysuria, 
hesitancy and diminishment in stream were denied.  "Very 
occasional" intermittent voiding was described.  The veteran 
stated that due to urgency, at times he is required to wear 
tissue in his underwear and bring a jug in his car.  He 
denied a history of renal stone, colic or nephritis.  The 
veteran also denied any urinary tract infections since 
service.  It was indicated that the prescribed medication for 
this condition did not have much effect.  Similar complaints 
were presented by the veteran at a May 2001 VA examination.  
Upon physical examination in January 2002, the genitalia were 
normal.  As indicated, a cystoscopy showed no evidence of a 
urethral stricture or scar tissue from the veteran's previous 
urethral infections.  The final diagnosis was a neurogenic 
bladder, secondary to spinal stenosis. 

Applying the pertinent legal criteria to the facts summarized 
above, while the clinical history contained in the claims 
file has been reviewed, the most pertinent evidence to 
consider is the most recent clinical evidence.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Applying the pertinent legal 
criteria codified at 38 C.F.R. §§  4.115a and 4.115b, DC 7516 
to the most recent clinical evidence, a rating in excess of 
10 percent would require one of the following:  the wearing 
of absorbent materials; daytime voiding intervals of between 
one and two hours or awakening to void three or four times 
per night; urinary retention requiring intermittent or 
continuous catheterization or a recurrent symptomatic urinary 
tract infection.  The record does not reveal that the veteran 
requires the use of absorbent materials, and the Board notes 
in this regard that the veteran specifically denied the use 
of pads in connection with incontinence at the May 2001 VA 
examination.  Moreover, the daytime and nighttime voiding 
intervals described by the veteran above are not consistent 
with the criteria for increased compensation.  With regard to 
catheterization, the veteran specifically denied any 
catheterizations at his May 2001 VA examination, with the 
exception of periods of clinical testing.  Finally, 
concerning urinary tract infections, the veteran did not 
report having any such infections since service at the most 
recent VA examination.  Accordingly, entitlement to a rating 
in excess of 10 percent under 38 C.F.R. §§  4.115a and 
4.115b, DC 7516 cannot be granted.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected bladder disorder is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).

ORDER

Entitlement to service connection for residuals of a fracture 
of the left ring finger is denied. 

Entitlement to service connection for a urinary tract 
disorder, claimed as scar tissue, is denied. 

Entitlement to a rating in excess of 10 percent for a bladder 
disorder is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

